Citation Nr: 0807361	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-05 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for a left 
knee condition, evaluated as a chronic anterior cruciate 
ligament tear of the left knee. 


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1984 to 
October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, OK.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks a rating in excess of 30 percent for his 
left knee condition, evaluated as a chronic anterior cruciate 
ligament tear of the left knee.  

Regarding certain procedural issues, the Board notes that a 
review of the record fails to document that the veteran was 
ever provided with VCAA-complying notice with respect to his 
claim for an increased rating of his service-connected left 
knee condition.  More specifically, in an April 2005 letter, 
the veteran was furnished information regarding the 
requirements for an award of service connection, but no 
mention was made as to the evidence necessary to substantiate 
an increased rating-a matter clearly at issue in this case.  
Such notice must be provided to the veteran prior to a final 
adjudication of his current claim for an increased rating.  
Upon remand, all necessary development should be performed as 
well.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice 
regarding the evidence required to 
substantiate his claim for an increased 
rating-including VCAA notice compliant 
with Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008).  
Perform all development deemed necessary 
as a result of response(s) from the 
veteran.

2.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



